Per Curiam.
This is a suit by the wife for a divorce on the ground of desertion. The answer denies the abandonment, and alleges that the defendant was obliged to leave his home by reason of the plaintiff’s cruel and inhuman treatment, the facts of which are stated by way of cross-bill, and the prayer is that the suit be dismissed; that he may have the divorce and also be allotted an undivided one-third of her real property, a description of which is given. The allegations of new matter in the answer and cross-complaint were denied in the reply, on which issues the cause was tried and a decree rendered as prayed for in the complaint, from which the defendant appeals.
No good purpose can be promoted by setting out any part of the testimony, a perusal of which persuades us that no error was committed in granting the plaintiff the divorce, which decree is affirmed. Ahetrmbd.